Citation Nr: 0126227	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  99-16 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Wilkes-
Barre, Pennsylvania


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
for private physical therapy treatments from August 18, 1998, 
to October 15, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Wilkes-Barre, Pennsylvania, which denied the claim on appeal.

A Travel Board hearing was held before the undersigned Member 
of the Board in July 2001 at the VA Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.  The 
transcript of the testimony has been associated with the 
claims file.

It appears to the Board that the veteran may have attempted 
to raise the issue of an extension of a temporary total 
rating for convalescence under 38 C.F.R. § 4.30 for the 
period from March to November or October 1998.  If he desires 
to pursue this issue, he and/or his representative should do 
so with specificity at the RO.  As there has thus far been no 
adjudication of this issue, the Board has no jurisdiction of 
it at this time.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Service connection is in effect for a below-the-knee 
amputation, left, partial sensory neuropathy, right radial 
nerve, and status-post repair, right quadriceps tear.  The 
veteran is also entitled to special monthly compensation for 
loss of use of one foot.

3.  The veteran fell on March 15, 1998, and was admitted at a 
private hospital for several days and underwent a right 
quadriceps repair.  

4.  Physical therapy was ordered beginning shortly after 
hospital discharge.  

5.  The veteran's private insurance paid for a limited number 
of physical therapy sessions and ceased payments effective 
August 18, 1998.

6.  The veteran continued in physical therapy until October 
15, 1998.

7.  The evidence does not reveal that VA approved a request 
for prior authorization for the private physical therapy in 
question.

8.  No medical emergency existed between during the time of 
the veteran's physical therapy treatments from August 18, 
1998, to October 15, 1998.


CONCLUSION OF LAW

The veteran's claim for reimbursement of medical expenses 
incurred as a result of unauthorized medical expenses for 
private physical therapy treatments from August 18, 1998, to 
October 15, 1998, is denied.  38 U.S.C.A. §§ 1728, 5103A 
(West 1991 & Supp. 2001); 38 C.F.R. § 17.120 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans may obtain reimbursement for medical expenses 
incurred at non-VA facilities in some circumstances.  
Specifically, under 38 U.S.C.A. § 1728, in order to be 
reimbursed for medical expenses at non-VA facilities, it must 
be shown that: 

(a) The treatment was either for an 
adjudicated service-connected disability, 
or a nonservice-connected disability 
associated with and held to be 
aggravating a service-connected 
disability, or for any disability of a 
veteran who has a total disability 
permanent in nature resulting from a 
service-connected disability;

(b) A medical emergency existed and delay 
would have been hazardous to the life or 
health; and,

(c) No VA or other Federal facilities 
were feasibly available. 

38 U.S.C.A. § 1728 (West 1991 & Supp. 2001); 38 C.F.R. § 
17.120 (2001).  Importantly, all three criteria must be met 
before the benefit may be granted.  See Malone v. Gober, 10 
Vet. App. 539, 542 (1997); Cotton v. Brown, 7 Vet. App. 325, 
327 (1995).  

The medical evidence reveals that the veteran fell on March 
15, 1998, after his left leg prosthesis gave out.  He was 
transported by his wife to a local private hospital, 
hospitalized, and underwent a right quadriceps repair the 
following day.  He was discharged and ordered to have 
physical therapy sessions.  At a hearing before the Board, he 
testified that his private insurance paid for 45 sessions of 
physical therapy, which covered him until August 18, 1998.  
Thereafter, he continued with physical therapy and incurred 
expenses of over $2,500.00 through October 15, 1998.  He now 
seeks reimbursement of the expenses incurred from August 18, 
1998, to October 15, 1998.

As a point of clarification, the Board notes that the time at 
issue here includes only the period from August to October 
1998.  The veteran's wife testified at the hearing that she 
felt responsible because she did not call an ambulance and 
took him to a hospital which was familiar to her.  However, 
the circumstances of the veteran's initial emergency 
treatment, subsequent hospitalization, and physical therapy 
sessions through August 18, 1998, are not germane to the 
issue before the Board.  Therefore, neither the veteran's nor 
his wife's actions at the time of the March 1998 fall have 
any impact on the Board's decision today.

After a review of the evidence, the Board concludes that the 
veteran's claim must be denied.  First, while the veteran was 
not service-connected for a right quadriceps tear at the time 
of the fall, a subsequent rating decision by the RO granted 
service-connection for the right quadriceps tear effective to 
the date of the fall.  Therefore, the Board finds that the 
veteran satisfies the element that he must have been treated 
for a service-connected disability.

Next, turning to the issue of whether a medical emergency 
existed, the Board finds that the veteran's claim must fail.  
Specifically, while the physical therapy may have been 
necessary to the veteran's full recovery of the right leg, 
particularly in light of an amputation of the left leg, a 
delay in the physical therapy sessions cannot be construed to 
be hazardous to his life or health, as contemplated by the 
regulations.  While the Board is sympathetic to the veteran's 
circumstances, the Board has no choice but to deny the 
veteran's claim.  Since the physical therapy sessions were 
not shown to have been for a medical emergency, the Board 
need not reach the remaining issue of whether other VA 
facilities were feasibly available.  See Zimick v. West, 11 
Vet. App. 45, 49 (1998).

In addition to the above regulations, 38 U.S.C.A. § 1703 
provides that VA may contract with non-VA facilities for 
medical care and services when VA facilities are not able to 
provide economical hospital care or medical services because 
of geographical inaccessibility or are not capable of 
furnishing such care or medical service.  38 U.S.C.A. § 
1703(a) (West 1991 & Supp. 2001); 38 C.F.R. § 17.52 (2001).  
However, the admission of a veteran to a non-VA hospital at 
the expense of VA must be authorized in advance.  38 C.F.R. 
§ 17.54 (2001).  In this case, there is nothing in the record 
to suggest that the veteran attempted to obtain VA 
authorization for the treatment in question.  Accordingly, 
the Board concludes that the veteran is not entitled to 
reimbursement under 38 U.S.C.A. § 1703.

Finally, in denying the veteran's claim, the Board has taken 
into consideration the recent enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, the VCAA 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the VA with respect to notification and 
the duty to assist, and superseded the decision in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which held that VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this case, the Board finds that the duty to assist and 
notification requirements of the VCAA have been fully met and 
satisfied.  There is no assertion by the veteran, or 
indication from a review of the record, that there is any 
remaining or additional evidence to be obtained for purposes 
of satisfying the duty to assist.  Further, the requirement 
to provide notice to a claimant of any information or medical 
or lay evidence that is necessary to substantiate a claim has 
been similarly satisfied.  The veteran was provided with a 
summary of the pertinent laws and regulations, and the 
application of those laws to his claim, in the statement of 
the case that was provided to him.  While the Board notes 
that an erroneous regulation was cited in the statement of 
the case, the language of the law and regulations were 
correct in both the statement of the case and in the 
administrative decision.  Further, the veteran also requested 
and received a hearing before the Board, and was adequately 
represented by his service representative, who also asserted 
the correct law and regulations.  As a consequence, he was 
made fully aware of what was required to substantiate his 
claim, and there is no prejudiced to the veteran by the 
incorrect citation.


ORDER

Entitlement to reimbursement of unauthorized medical expenses 
for private physical therapy treatments from August 18, 1998, 
to October 15, 1998, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

